March 8, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals
                     CHARLES ANTHONY ALLEN, Appellant

NO. 14-11-00103-CV                      V.

   GEORGE STEPHENSON, AUSTIN ETHEREDGE, AND NATALIE ALFORD,
                            Appellees
                      ____________________



      This cause, an appeal from the judgment in favor of appellees, GEORGE
STEPHENSON, AUSTIN ETHEREDGE, AND NATALIE ALFORD, signed November
24, 2010, was heard on the transcript of the record. We have inspected the record and
find no error in the judgment. We order the judgment of the court below AFFIRMED.

      We order this decision certified below for observance.